Case 1:17-cr-00101-LEK Document 819 Filed 01/28/20 Page 1 of 1              PageID #: 7188

                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:              USA v. (1) Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi           DATE:            1/28/2020


COURT ACTION: EO: GRANTING DEFENDANT’S REQUEST TO PRESENT
TESTIMONY AT TRIAL VIA VIDEOCONFERENCING

        On January 24, 2020, this Court received a letter on behalf of pro se Defendant
Anthony T. Williams (“Defendant”), dated January 22, 2020, in which Defendant
requests leave to present the testimony of Michael P. Brannon, Psy.D., an expert witness,
via teleconference because Dr. Brannon resides in Coral Springs, Florida and has advised
that he will not be able to travel to Honolulu for the trial scheduled to commence on
February 3, 2020. [Dkt. no. 816.]

        To the extent that Defendant is requesting leave to present Dr. Brannon’s
testimony in a format other than presenting him in person in the courtroom, the request is
GRANTED, with the requirement that Dr. Brannon’s testimony must be presented via
video-conference (i.e., where he can be both seen and heard during his testimony by the
jury). Defendant’s stand-by counsel is DIRECTED to make the necessary arrangements
for Dr. Brannon to appear at a location with videoconferencing capability which is
compatible with the videoconferencing resources at the United States District Courthouse
for the District of Hawai`i (“USDC Hawai`i”). Defendant’s stand-by counsel shall confer
with the technical staff at USDC Hawai`i well in advance of Dr. Brannon’s anticipated
testimony in order to ensure his testimony is able to be transmitted and received properly.

       By granting Defendant’s request, the Court specifically does not rule upon any
evidentiary matters, such as admissibility or relevance, regarding Dr. Brannon’s testimony
and the parties are DIRECTED to raise such issues, if appropriate, at a reasonable time
before Dr. Brannon is called to testify via video-conference.

       IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
